DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a generating unit” in claim 1;
“a calculating unit” in claim 1; 
“an estimation unit” in claim 1;
“an obtainment unit” in claim 15 and 
“a display control unit” in claim 17.
[Examiner note(s): the aforementioned terms appear in dependent claims 2-14, 16 and 18].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 19
A radiation imaging method comprising: 
generating a material characteristic image by using a plurality of radiation images using a plurality of radiation images of different radiation energy levels;
calculating evaluation information which indicates a correlation between a plurality of material characteristic images: and 
estimating based on the evaluation information, an amount of scattered rays included in the plurality of radiation images.


Analysis:
Claim 19 is Ineligible
Step 1: Statutory Category?
Yes. The claim recites a series of steps and is therefore a process.
Step 2A- Prong 1: Judicial Exception recited?
Yes. The claim recites the limitations of:
(edited for brevity, see above for full recitation of claim limitations)
calculating evaluation information which indicates a correlation between a plurality of material characteristic images: and 
estimating based on the evaluation information, an amount of scattered rays included in the plurality of radiation images. BIRCH. STEWART, KOLASCH- & BIRCH, LLPPCL/QL/qlApplication No.: 15 581.283Docket No.: 5808-014]PIJSI Repy to Office Action of Ma% 15. 2019Page 7 of 13 set
[Examiner note(s): Examiner treats the aforementioned limitations as examples of a “mental process” type abstract idea. The recited steps of: calculating …and estimating …  are sequences that can be carried out in one’s mind. (Examiner equates the step of: generating a material characteristic image … as a “pre-solution” activity or data gathering step).
Additionally, dependent claim 20 incorporates a preamble that invokes the method of claim 19, stored in a non-transitory computer readable medium as a program, that causes a computer to execute the method of claim 19. Examiner is of the opinion, that the abstract idea (of claim 19) represents instructions to be performed within a computing device. Examiner takes the position that the method, carried out in a generic computing device, does not amount to significantly more than the abstract idea.].
Examiner concludes that claim 19 falls under the mental process type grouping of abstract ideas. For purposes of analysis, Examiner identifies the judicial exception as an abstract idea.
Step 2A - Prong Two: Integrated into a Practical Application?
No. The claim does not recite additional elements that integrate the judicial exception into a practical application.
Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the claim does not recite additional elements that integrate the judicial exception into a practical application and thus does not provide an inventive concept. 
Dependent claim 20 when analyzed as a whole are held to be patent ineligible under 35 USC101 because the additional recited limitations fail to establish that the claims are not directed to a mental process type abstract idea (see Examiner note above).
Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As per claim 1 and dependent claims 2-18, the examiner found no reference in the prior art that disclosed or rendered obvious a radiation imaging apparatus comprising:
a calculation unit configured to calculate evaluation information which indicates a correlation between a plurality of material characteristic images; and 
an estimation unit configured to estimate, based on the evaluation information, an amount of scattered rays included in the plurality of radiation images, and including all limitations recited in independent claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:





U.S. Patent 9907528

    PNG
    media_image1.png
    193
    533
    media_image1.png
    Greyscale

FIG. 10 and 11 (not shown above) are diagrams schematically illustrating an operation in which a material separator performs material separation and scattering correction in a cyclic iterative manner according to exemplary embodiments.
Abstract
An X-ray imaging apparatus may include an image acquirer configured to acquire a plurality of X-ray images of an object in different energy bands; and an image processor configured to perform scattering correction on the plurality of X-ray images to remove X-ray scattering from the plurality of X-ray images, perform material separation on the plurality of X-ray images on which the scattering correction has been performed to acquire material information of at least one material included in the object, and repeatedly perform the scattering correction and the material separation depending on whether a predetermined condition is satisfied.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884